PER CURIAM.
See Brothers v. State, 853 So.2d 1124, 1125 (Fla. 5th DCA 2003) (“When the evidence against a criminally accused person is circumstantial, a motion for judgment of acquittal should be granted if the state fails to present evidence from which the jury can exclude every reasonable hypothesis except that of guilt”); see also Woods v. State, 733 So.2d 980, 985 (Fla.1999) (stating that in determining whether to grant a motion for judgment of acquittal, conflicting evidence must be viewed in the light most favorable to the state, and if there is competent, substantial evidence supporting a jury’s verdict, the verdict will not be overturned on appeal).
AFFIRMED.
GRIFFIN, THOMPSON and TORPY, JJ., concur.